Citation Nr: 0922864	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs education 
benefits pursuant to Chapter 30, Title 38, United States 
Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to November 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 administrative decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran payment for 
educational coursework completed at the Aveda Institute.  The 
Veteran subsequently initiated and perfected an appeal of 
this administrative determination.  In January 2009, she 
testified before the undersigned Veterans Law Judge, seated 
at the St. Petersburg, Florida, RO.  


FINDING OF FACT

The Veteran completed a program of study at an educational 
institution that was not approved by the State approving 
agency or by VA for veterans' educational benefits.  


CONCLUSION OF LAW

The criteria for the payment of VA education benefits 
pursuant to Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3001, 3002, 3014, 3034, 3452, 
3672 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7110, 21.7120, 21.7220 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] do not 
apply to this appeal as the statute at issue is Chapter 30 of 
Title 38 of the United States Code.  Cf. Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Accordingly, although the 
appellant was not given notice of the VCAA during the course 
of her appeal, this matter is nevertheless properly before 
the Board for adjudication.  

In January 2007, an application for educational assistance 
benefits was received from the Veteran for an enrollment 
period commencing July 2006 at the Aveda Institute in 
Tallahassee, Florida.  By letter of February 2007 the RO 
informed her that the course at this establishment was not an 
approved program of education for VA benefits, as defined at 
38 C.F.R. § 21.7120.  

Subsequently, an enrollment certification dated in April 2008 
certified enrollment in the course from July 2006 to March 
2007, and by an April 2008 letter the Veteran was informed 
that VA was unable to pay for the course because the training 
took place more than one year before the claim was received.  

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  An eligible Veteran is 
entitled to a monthly benefit for periods of time during 
which he/she is enrolled in, and satisfactorily pursuing, an 
approved program of education.  See 38 U.S.C.A. § 3014 (West 
2002); 38 C.F.R. § 21.7070 (2008).  

Generally, VA will approve, and will authorize payment of, 
educational assistance for the individual's enrollment in any 
course or subject which a State approving agency has approved 
as provided in 38 C.F.R. § 21.7220 of this part and which 
forms a part of a program of education as defined in 
38 C.F.R. § 21.7020(b)(23) of this part.  Restrictions on 
this general rule are stated in 38 C.F.R. § 21.7222(b) of 
this part.  38 U.S.C.A. §§ 3002(3), 3452 (West 2002); 
38 C.F.R. § 21.7120 (2008).  A program of education, in 
pertinent part, is any unit course or subject or combination 
of courses or subjects, which is pursued at an educational 
institution.  38 C.F.R. § 21.7020(b)(23) (2008).  

VA will not pay educational assistance for an enrollment in 
any course that has not been approved by a State approving 
agency or by VA when it acts as a State approving agency.  
38 U.S.C.A. §§ 3034, 3672 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 21.7122(a), 21.7220 (2008).  In other words, the law 
requires specific State or VA course approval for Chapter 30 
benefits.  A May 2008 inquiry established that the 
Tallahassee campus of the Aveda Institute was not approved 
for VA education benefits.  

The Veteran appeared before the Board in January 2009.  She 
testified that another campus of the same institution, the 
Aveda Institute, had been approved for payment of VA 
educational benefits, and therefore the Tallahassee campus 
should be approved as well.  She also stated that she called 
VA before she enrolled in the course and was told that she 
would receive benefits for it.  She stated that she served 
honorably in the service and deserved payment of these 
benefits.  

After considering the entire records, the Board has 
determined that the claim must be denied.  In its decision, 
the RO noted that the Tallahassee campus of the Aveda 
Institute was not approved by the state approval agency or VA 
as a VA-approved educational institution.  Therefore, payment 
may not be made for any enrollment during the period of time 
the Veteran attended courses at this campus.  Where the law 
is dispositive, the claim must be denied because of the 
absence of legal merit or legal basis for allowance of the 
appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
While the Board is sympathetic to her claim, and is 
appreciative of her honorable service in the armed forces, it 
lacks legal authority to award her the benefit sought on 
appeal.  

In conclusion, the Veteran's claim for entitlement to VA 
educational benefits pursuant to Chapter 30, Title 38, U.S. 
Code must be denied.  As the law, and not the facts, are 
dispositive of the claim, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to Chapter 30 VA education benefits for the 
course at Aveda Institute is denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


